DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National stage Application No. PCT/CN2016/111814 filed December 23, 2016 and to foreign Application No. CN201510993225.6 filed December 24, 2015. 

Status of Claims
This Office Action is responsive to the amendment filed on May 17, 2021. As directed by the amendment: claims 1 and 16 have been amended. Thus, claims 1, 5-16 and 20 are presently pending in this application. 
Claims 1, 5-6, 10, 16, and 20 were previously objected to for informalities. Applicant’s amendments obviate the previous claim objections. Claims 1 and 16, and claims 5-15 and 20 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on September 3, 2021.
The application has been amended as follows: 
Claim 1 shall now read: A cushion for a breathing mask, wherein the cushion comprises:
a connection portion for connecting to a frame or an elbow assembly of the breathing mask;
a face contact portion configured to contact a face of a patient, wherein the face contact portion is formed by a membrane; and,
a support portion connected between the connection portion and the face contact portion,
the support portion comprises a pressure support portion and a contact support portion which are connected to each other;
the pressure support portion is connected to the connection portion, the pressure support portion forms a patient cavity of the cushion; 
wherein the face contact portion has an outwardly extending portion and an inwardly extending portion, the outwardly extending portion extends from the support portion and extends away from the patient cavity;
a maximum thickness of the face contact portion is smaller than a minimum thickness of the support portion; and wherein,
the inwardly extending portion has a high point, the inwardly extending portion is divided into a first inwardly extending portion connected with the outwardly extending portion and a second inwardly extending portion connected with the first inwardly extending portion at the high point, wherein the high point serves as a boundary;
the high point of the inwardly extending portion is configured to be pressed against the support portion in a response to pressing against the face of the patient;
the first inwardly extending portion is configured to form at least a portion of a closed air bag, a sealing area is formed in the response to pressing against the face of the patient while the first inwardly extending portion is tightly in contact with and seals to the face of the patient; 
the second inwardly extending portion is configured to warp toward the face of the patient in the response to pressing against the face of the patient; and
the first inwardly extending portion and the contact support portion form the closed air bag.



Claim 8 currently recites “the interior of the cushion”, ln 3 shall now read –an interior of the cushion--.

Claim 9 currently recites “in at least a partial area; the first contact support portion extends towards the interior of the cushion from the pressure support portion, and the second contact support portion extends towards the exterior of the cushion”, ln 2-5 shall now read --in at least a particular area; the first contact support portion extends towards an interior of the cushion from the pressure support portion, and the second contact support portion extends towards an exterior of the cushion--.

Claim 11 shall now read: The cushion according to claim 9, 
wherein the second contact support portion is formed by a membrane having a thickness;
wherein the first contact support portion comprises a thickness; 
wherein the thickness of the second contact support portion or the thickness of the first contact support portion gradually decreases in an extension direction; and
wherein the thickness of the membrane of the second contact support portion is smaller than the thickness of the first contact support portion.

Claim 13 currently recites “that the bottom”, ln 2 shall now read --that a bottom--.

Claim 15 currently recites “the cushion further comprises”, ln 2 shall now read --the cushion comprises--.

Claim 16 shall now recite: A breathing mask, comprising:
a frame, wherein a main body of the frame has an air supply opening for connecting to a bend tube; and,

wherein the cushion comprises:
a face contact portion configured to contact a face of a patient, wherein the face contact portion is formed by a membrane; and,
a support portion connected between the connection portion and the face contact portion,
the support portion comprises a pressure support portion and a contact support portion which are connected to each other;
the pressure support portion is connected to the connection portion, the pressure support portion forms a patient cavity of the cushion;
wherein the face contact portion has an outwardly extending portion and an inwardly extending portion, the outwardly extending portion extends from the support portion and extends away from the patient cavity;
a maximum thickness of the face contact portion is smaller than a minimum thickness of the support portion; and wherein,
the inwardly extending portion has a high point, the inwardly extending portion is divided into a first inwardly extending portion connected with the outwardly extending portion and a second inwardly extending portion connected with the first inwardly extending portion at the high point, wherein the high point serves as a boundary;
the high point of the inwardly extending portion is configured to be pressed against the support portion in a response to pressing against the face of the patient;
the first inwardly extending portion is configured to form at least a portion of a closed air bag, a sealing area is formed in the response to pressing against the face of the patient while the first inwardly extending portion is tightly in contact with and seals to the face of the patient;
the second inwardly extending portion is configured to warp toward the face of the patient in the response to pressing against the face of the patient; and
the first inwardly extending portion and the contact support portion form the closed air bag.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Carroll et al. (U.S. Pub. No. 2011/0162654; hereinafter: “Carroll”) discloses a breathing mask structure comprising a frame (40; Fig. 1-6), wherein a main body (A, Fig. A annotated below) of the frame has an air supply opening (B. Fig. A annotated below) for connecting to a bend tube (60; Fig. 1-6; ¶¶ 0111, 0457) and, a cushion (23; Fig. 4-7; ¶ 0200) connected to the frame through a connection portion (A, Fig. B annotated below); wherein the cushion comprises a face contact portion (22; Fig. 89-1, 89-2; and B, C Fig B annotated below) for getting in contact with the face of a patient (¶¶ 0147-0151), wherein the face contact portion is formed by a membrane (B, C Fig B annotated below; Fig. 89-1, 89-2); and, a support portion (D, Fig. B annotated below) connected between the connection portion and the face contact portion (Fig. 89-1, 89-2), wherein the face contact portion has an external extension portion (B, Fig. B annotated below) and an internal extension portion (C, Fig. B annotated below), the external extension portion extends away from a patient cavity formed by the support portion of the cushion (Examiner notes: Carroll discloses the external extension portion extending from the support portion and away from the patient cavity in the direction of line E (Fig. B annotated below) that extends both out and up from outer wall 30 (Fig. 89-1, 89-2) of the support portion.) and the internal extension portion extends from an outer circumference of the external extension portion towards the patient cavity in a particular area (Fig. 89-1, 89-2; Examiner notes: Carroll discloses the internal extension portion extends directly from external extension portion towards the patient cavity at least at C (Fig. B annotated below) from the outer circumference of the external extension portion because the internal extension portion and the external extension portion share an outer surface.); the thickness of the thin membrane of the face contact option is the maximum thickness of the face contact portion and is smaller than a minimum thickness of the support portion (Fig. 89-1, 89-2; ¶¶ 0147-0151; Examiner notes: Carroll discloses the membrane as recited in the claim interpretation stated in the 35 USC 112(b) rejection, above.), as recited in claims 1 and 16.

    PNG
    media_image1.png
    498
    592
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Carrol.

    PNG
    media_image2.png
    590
    403
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 89-1 of Carrol.

Carrol does not disclose the breathing mask structure the first inwardly extending portion is configured to form at least a portion of a closed air bag, a sealing area is formed in the response to pressing against the face of the patient while the first inwardly extending portion is tightly in contact with 
Prior art of record Ho (U.S. Pub. No, 2015/0157824) fails to remedy the deficiencies of Carrol. Therefore, independent claims 1 and 16, and dependent claims 5-15 and 20 are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ELLIOT S RUDDIE/Examiner, Art Unit 3785